BlackbuRK, J.:
This is a suit in ejectment, and on a cross-complaint by the defendant asking to have her title quieted. Decree for defendant quieting her title. The land in controversy was a part of the estate of Thomas Cope, deceased. *252There was an oral partition of the estate, and this land was set apart to Thomas H. Cope while he was a minor, and while he lived with his step-mother, Janet Cope. One Thomas Jack was appointed administrator of the estate of Thomas Cope, deceased, and rented the land, and paid the rent to Janet Cope and Thomas H. Cope until September 3, 1874, and after Thomas H. Cope came of full age. He then bought this land of Thomas H. Cope, and paid part of the purchase money, and went into possession as owner. He was, as part of the purchase money, to put up a house for Janet Cope on a lot in Salt Lake City, and pay the balance when it was demanded. The house was put up, and the purchase price fully paid. Jack continued in the possession of the land until, in a suit for divorce, between him and his wife, it was decreed to the defendant, Mary Ann Jack, and she has continued in its actual occupancy until this suit was brought, excepting a part which she sold to one Leggitt. When Leggitt bought he went into immediate possession, and built a house upon his part. Janet Cope knew of the sale to Jack, and said it was all right, and over $200 of the purchase money was spent in building a house upon her own lot. Thomas H. Cope did not make a deed to Jack for the land because, in 1882, the suit for divorce was pending, and he was warned by Jack not to do it.
Plaintiffs claim through a deed made by Janet Cope and Thomas H. Cope and his wife, made April 29, 1889. Defendant claims through an equitable title acquired by paying for the land, and occupying the same under the purchase by her and her husband, through whom she claims, since 1874. We think the evidence fully sustains defendant’s equitable title to the land, and her ( actual occupancy of the land at the time of plaintiffs’ purchase was notice to them of all her rights, both legal and equitable, wholly *253independent of what the record showed; and when they bought they were informed that they took all the chances of the purchase; and the evidence shows very clearly that they thought they had discovered a defect in defendant's title, and would buy Thomas H. Cope's and Janet Cope's interest at a low price, and make a speculation by their shrewdness in making the discovery. We think, therefore, that the defendant has an equitable title that ought to be protected and enforced, and that plaintiffs, having bought with knowledge of her rights, can take nothing by their deed. In support of these views we cite Pom. Eq. Jur. § 614, and citations. The case is not affected by the fact that Thomas Jack was the administrator of the estate of Thomas Cope, deceased, when he purchased, for Thomas H. Cope was of full age, and knew fully his rights, and got what was considered a fair price for the land at the time. Plaintiffs ought not to complain.. They bought $12,000 worth of land, if the title had been good, for $2,500, supposing the parties in possession had a defective title, and it seems they overreached themselves and lost. They should pocket their loss without a murmur. The decree is affirmed.
This opinion disposes also of the case of the Same Parties Plaintiff v. Leggitt; and in that case the decree is affirmed.
Minee, J., concurred.
Zane, C. J., having been of counsel, did not participate in this case.